Case 1:21-cr-00004-KD-B Document 120 Filed 04/16/21 Page 1 of 1           PageID #: 439



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

   UNITED STATES OF AMERICA                 :

   vs.                                      : CRIMINAL NO.: 21-00004-KD-B

   KHADIJAH TATE                             :


                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT


          Pursuant to the Report and Recommendation of the United States

   Magistrate Judge (Doc. 113) and without any objection having been filed by the

   parties, Defendant Khadijah Tate’s plea of guilty to Counts Two and Twenty of

   the Indictment is now accepted and Defendant is adjudged guilty of such

   offense.

          A sentencing hearing has been scheduled for July 2, 2021 at 11:00 a.m. in

   Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile,

   Alabama 36602.

          DONE and ORDERED this the 16th day of April 2021.


                                     s/Kristi K. DuBose
                                     KRISTI K. DuBOSE
                                     CHIEF UNITED STATES DISTRICT JUDGE
